DETAILED ACTION
This is on the merits of Application No. 17/108822, filed on 12/01/2020. Claims 1-4 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 12/01/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 2351996 to Morgan.
Morgan discloses:
(Claim 1)
(Claim 2) wherein the jaw plate comprises a plurality of jaw teeth (17) extending axially toward the slider, and wherein the slider comprises a plurality of slider teeth (19) extending axially toward the jaw plate.
(Claim 3) wherein each tooth of the plurality of jaw teeth comprises a jaw interference surface and an axial surface, the axial surface extending from the jaw interference surface to a surface of the jaw plate, wherein the jaw interference surface is normal to the surface of the jaw plate, and wherein, at least, a portion of the axial surface is sloped relative to the surface of the jaw plate (See Fig. 4).
(Claim 4) wherein the slider includes an axially extending post (see post of 22 held by 23), the guide plate defines a post groove (see groove inside 9 where 23 sits), and the axially extending post is located in the post groove (post of 22 sits in groove of 9).

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 2011822 to Munschauer.
Munschauer discloses:
(Claim 1) A one-way jaw clutch assembly (Fig. 1) for a brake roller, the one-way jaw clutch assembly, comprising: a jaw plate (23) including a radially outward extending jaw protrusion (27); a slider (18) axially adjacent to the jaw plate; and a guide plate (22) axially adjacent to the slider and including a radially inward extending guide protrusion (radial inward protrusions that journal element 22 to 19).
(Claim 2)
(Claim 3) wherein each tooth of the plurality of jaw teeth comprises a jaw interference surface and an axial surface, the axial surface extending from the jaw interference surface to a surface of the jaw plate, wherein the jaw interference surface is normal to the surface of the jaw plate, and wherein, at least, a portion of the axial surface is sloped relative to the surface of the jaw plate (See Fig. 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Stiefvater (US 2005/0133330) discloses a slip clutch.
Bates (US 2016/0053832) discloses a mechanically disengaging overrunning clutch.
Iversen (US 1793221) discloses a clutch.
Gilbert (US 2942481) discloses a starter having reverse torque release.
Miller (US 4271941) discloses a retarder controlled overrunning clutch with an axially inclined slot and pin.
Hagiwara et al (US 4805486) discloses a locking differential gear assembly.
Perabo (US 9528578) discloses an overload coupling.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943. The examiner can normally be reached Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY HANNON/Primary Examiner, Art Unit 3659